Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This communication is in response to the amendment filed on 09/01/2021. Claims 1-4, 6-23, and 25 are pending. Claims 5 and 24 are canceled.
Specification
The amended specification from 09/01/2021 is accepted.
Claim Rejections - 35 USC § 112
Claims 1-25, 112(a) and 112(b) rejections have been reconsidered and withdrawn.
Allowable Subject Matter

Claims 1-4, 6-23, and 25 are allowed over the prior art. 
The following is an examiner' s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
In regard to independent claims 1, and 16, the closest prior art is Lai et al. (US20180307000A, cited on record), Choi et al. (US20150085382A1).
Lai is related to an optical system, and more particularly to a compact optical image capturing system for an electronic device. 
Regarding claim 1, Lai teaches an electronic device (Figs. 6A-6D, sixth embodiment, Tables 11-12, [0258-0269]; [0245-0261] “an optical image capturing system”) comprising: an optical lens assembly comprising four lens elements (Figs. 6A-st -4th); wherein the first lens element has negative refractive power (Figs. 6A-6D, sixth embodiment, Tables 11; [0246]; lens e.g. 610 has negative refractive power), an outer-side surface of the first lens element is concave in a paraxial region thereof and has at least one convex critical point in an off-axis region thereof (Figs. 6A-6D, sixth embodiment, Table 11; [0246], “An object-side surface 612 thereof, which faces the object side, is a concave aspheric surface and object-side surface 612 has an inflection point”),  the second lens element has an outer-side surface being concave in a paraxial region thereof (Figs. 6A-6D, sixth embodiment, Table 11; [0247], Lens e.g. 620 has an object-side surface 622 thereof, which faces the object side, is a concave aspheric surface), the third lens element has positive refractive power (Figs. 6A-6D, sixth embodiment, Table 11; [0248], Lens e.g. 630 has positive refractive power), the fourth lens element has an inner-side surface being convex in a paraxial region thereof and having at least one concave critical point in an off-axis region thereof (Figs. 6A-6D, sixth embodiment, Table 11; [0249], Lens e.g. 640 has an image-side surface 644 thereof, which faces the image side, is a convex aspheric surface), and the optical lens assembly has a total of four lens elements (Figs. 6A-6D, sixth embodiment, Table 11; [0245], Lenses e.g. 610-640, see Fig. 6A); wherein a central thickness of the first lens element is CT1 (see Table 11, surface 1), a central thickness of the second lens element is CT2 (see Table 11, surface 3), an axial distance between the first lens element and the a maximum effective radius of the outer-side surface of the first lens element is Y11 (see [0017] and see data Table [0260] surface value 11EHD as Y11 e.g. 1.649), a maximum effective radius of the inner-side surface of the fourth lens element is Y42 (see [0017] and see data Table [0260]), a maximum effective radius of the inner-side surface of the fourth lens element is Y42 (see [0017] and see data Table [0260] surface value 42EHD as Y42 e.g. 0.571), and the following conditions are satisfied: CT1/CT2 < 0.75 (see Table 11, surface 1 for CT1, surface 3 for CT2, CT1/CT2, value e.g. 0.30); 1.75 < T12/(T23+T34) (see Table 11, surface 2 for T12, surfaces 4-5 for T23, surface 7 for T34, T12/(T23+T34) value e.g. 1.63, very close), as cited in claim 1.
Regarding claim 1, the prior art  from Lai taken either singly or in combination with any other prior art fails to anticipate or fairly suggest the optical image capturing system including the specific arrangement where “the following conditions is satisfied 1.0 < Y42/Y11 < 2.0”, in combination with all other claimed limitations of claim 1.
Regarding claim 16, Lai teaches an electronic device (Figs. 6A-6D, sixth embodiment, Tables 11-12, [0258-0269]; [0245-0261] “an optical image capturing system”) comprising: an optical lens assembly comprising four lens elements (Figs. 6A-6D, sixth embodiment, Tables 11-12, [0258-0269]; [0245-0261] “optical imaging lens assembly 601”), the four lens elements being, in order from an outer side to an inner side, a first lens element, a second lens element, a third lens element and a fourth lens element (Figs. 6A-6D, sixth embodiment, Tables 11-12, [0258-0269]; [0245]; see Fig. 6A, Lens e.g. 610-640 or see Table 11, Lens 1st -4th. Examiner note – see 112(a)(b) section above); wherein the first lens element has negative refractive power (Figs. 6A-6D, sixth embodiment, Tables 11; [0246]; lens e.g. 610 has negative refractive power), an outer-side surface of the first lens element is concave in a paraxial region thereof and has at least one convex critical point in an off-axis region thereof (Figs. 6A-6D, sixth embodiment, Table 11; [0246], “An object-side surface 612 thereof, which faces the object side, is a concave aspheric surface and object-side surface 612 has an inflection point”), the second lens element has an outer-side surface being concave in a paraxial region thereof (Figs. 6A-6D, sixth embodiment, Table 11; [0247], Lens e.g. 620 has an object-side surface 622 thereof, which faces the object side, is a concave aspheric surface), the third lens element has positive refractive power (Figs. 6A-6D, sixth embodiment, Table 11; [0248], Lens e.g. 630 has positive refractive power), the fourth lens element has an inner-side surface being convex in a paraxial region thereof and having at least one concave critical point in an off-axis region thereof (Figs. 6A-6D, sixth embodiment, Table 11; [0249], Lens e.g. 640 has an image-side surface 644 thereof, which faces the image side, is a convex aspheric surface), and the optical lens assembly has a total of four lens elements (Figs. 6A-6D, sixth embodiment, Table 11; [0245], Lenses e.g. 610-640, see Fig. 6A); wherein a central thickness of the first lens element is CT1 (see Table 11, surface 1), a central thickness of the second lens element is CT2 (see Table 11, surface 3), an axial distance between the first lens element and the second lens element is T12 (see Table 11, surface 2), an axial distance between the second lens element and the third lens element is T23 (see Table 11, surfaces 4-5), an axial distance between the third lens element and the fourth lens element is T34 (see Table 11, surface 7), a curvature radius of the outer-side surface of the first lens element is R1 (see Table 11, surface 1), a curvature radius of an inner-side surface of the first lens element is R2 (see Table 11, surface 2), a maximum effective radius of the outer side surface of the first lens element is Y11 (see [0017] and see data Table [0260] surface value 11EHD as Y11 e.g. 1.649), a maximum effective radius of the inner-side surface of the fourth lens element is Y42 (see [0017] and see data Table [0260] surface value 42EHD as Y42 e.g. 0.571), and the following conditions are satisfied: CT1/CT2 < 0.75 (see Table 11, surface 1 for CT1, surface 3 for CT2, CT1/CT2, value e.g. 0.30); 0.80 < T12/(T23+T34) (see Table 11, surface 2 for T12, surfaces 4-5 for T23, surface 7 for T34, T12/(T23+T34) value e.g. 1.63); (R1+R2)/(R1-R2) < 0.70 (see Table 11, surface 1 e.g. -5.363613438, surface 1 e.g. 0.711941781, (R1+R2)/(R1-R2) value e.g. 0.76, very close), as cited in claim 16.
Regarding claim 16, the prior art from Lai taken either singly or in combination with any other prior art fails to anticipate or fairly suggest the optical image capturing system including the specific arrangement where “the following conditions is satisfied 1.0 < Y42/Y11 < 2.0”, in combination with all other claimed limitations of claim 16.

Choi is related to a wide-angle photographic lens system composed of four lenses and, more particularly, to a wide-angle photographic lens system enabling correction of distortion, in which refractivities and shapes of respective lenses, incidence angles of a main beam of light in the lenses, and intervals between the lenses, etc.
Regarding claim 1, Choi teaches an electronic device (Figs. 1-2; 1st embodiment, Tables 1-4; [0049-0063] “wide-angle photographic lens system”) comprising: an optical lens assembly comprising four lens elements (see Fig. 1, lenses e.g. L1-L4), the four lens elements being, in order from an outer side to an inner side, a first lens element, a second lens element, a third lens element and a fourth lens element (see Fig. 1, lenses e.g. L1-L4); wherein the first lens element has negative refractive power (Figs. 1-2; 1st embodiment, see Table 3; see focal length, 1st lens has focal length e.g. -246.93, and has negative refractive power), an outer-side surface of the first lens element is concave in a paraxial region thereof and has at least one convex critical point in an off-axis region thereof (Figs. 1-2; 1st embodiment, see Tables 1; surface 1, 1st lens radius of curvature e.g. -4.232 has an outer-side surface of the first lens element is concave in a paraxial region thereof and see Fig. 1, has at least one convex critical point in an off-axis region thereof), the second lens element has an outer-side surface being concave in a paraxial region thereof (Figs. 1-2; 1st embodiment, see Tables 1; surface 4, 2nd lens radius of curvature e.g. -3.864, has an outer-side surface being concave in a paraxial region thereof), the third lens element has positive refractive power (Figs. 1-2; 1st embodiment, see Table 3; see focal length, 3rd lens has focal length e.g. 1.50 and has positive refractive power), wherein a central thickness of the first lens element is CT1 (see Table 1, 1st lens, surface 1, thickness, CT1 e.g. 0.42), a central thickness of the second lens element is CT2 (see Table 1, 2nd lens, surface 4, thickness, value CT2 e.g. 0.52), an axial distance between the first lens element and the second lens element is T12 (see Table 1, surface 2,STO, thickness, value T12 e.g. 0.5), an axial distance between the second lens element and the third lens element is T23 (see Table 1, surface 5, thickness, T23 value 0.09), an axial distance between the third lens element and the fourth lens element is T34 (see Table 1, surface 7, thickness, value T34 e.g. 0.03), a maximum effective radius of the outer-side surface of the first lens element is Y11 (see Table 4, given effective diameter of front surface of first lens is Y11, e.g. 1.19), a maximum effective radius of the inner-side surface of the fourth lens element is Y42 (see Table 4, given effective diameter of rear surface of fourth lens is Y42, e.g. 1.32), and the following conditions are satisfied: 1.75 < T12/(T23+T34) (see Table 1, surface 2,STO, thickness, value T12 e.g. 0.5, surface 5, thickness, T23 value 0.09, surface 7, thickness, value T34 e.g. 0.03, calculated value e.g. 4.16); and 1.0 < Y42/Y11 < 2.0 (see Table 4, given effective diameter of rear surface of fourth lens is Y42, value e.g. 1.32, given effective diameter of front surface of first lens is Y11, value e.g. 1.19, calculated value e.g. 1.10), as cited in claim 1.
Regarding claim 1, the prior art from Choi taken either singly or in combination with any other prior art fails to anticipate or fairly suggest wide-angle photographic lens system including the specific arrangement where “the fourth lens element has an inner-side surface being convex in a paraxial region thereof and having at least one concave critical point in an off-axis region thereof, and the optical lens assembly has a total of four lens elements; CT1/CT2 < 0.75”, in combination with all other claimed limitations of claim 1.
Regarding claim 16, Choi teaches an electronic device (Figs. 1-2; 1st embodiment, Tables 1-4; [0049-0063] “wide-angle photographic lens system”) comprising: an optical lens assembly comprising four lens elements (see Fig. 1, lenses e.g. L1-L4), the four lens elements being, in order from an outer side to an inner side, a first lens element, a second lens element, a third lens element and a fourth lens element (see Fig. 1, lenses e.g. L1-L4); wherein the first lens element has negative refractive power (Figs. 1-2; 1st embodiment, see Table 3; see focal length, 1st lens has focal length e.g. -246.93, and has negative refractive power), an outer-side surface of the first lens element is concave in a paraxial region thereof and has at least one convex critical point in an off-axis region thereof (Figs. 1-2; 1st embodiment, see Tables 1; surface 1, 1st lens radius of curvature e.g. -4.232 has an outer-side surface of the first lens element is concave in a paraxial region thereof and see Fig. 1, has at least one convex critical point in an off-axis region thereof), the second lens element has an outer-side surface being concave in a paraxial region thereof (Figs. 1-2; 1st embodiment, see Tables 1; surface 4, 2nd lens radius of curvature e.g. -3.864, has an outer-side surface being concave in a paraxial region thereof), the third lens element has positive refractive power (Figs. 1-2; 1st embodiment, see Table 3; see focal length, 3rd lens has focal length e.g. 1.50 and has positive refractive power), wherein a central thickness of the first lens element is CT1 (see Table 1, 1st lens, surface 1, thickness, CT1 e.g. 0.42), a central thickness of the second lens element is CT2 (see Table 1, 2nd lens, surface 4, thickness, value CT2 e.g. 0.52), an axial distance between the first lens element and the second lens element is T12 (see Table 1, surface 2,STO, thickness, value T12 e.g. 0.5), an axial distance between the second lens element and the third lens element is T23 (see Table 1, surface 5, thickness, T23 value 0.09), an axial distance between the third lens element and the fourth lens element is T34 (see Table 1, surface 7, thickness, value T34 e.g. 0.03), a curvature radius of the outer-side surface of the first lens element is R1 (see Table 1, 1st lens, surface 1, radius curvature, R1 e.g. -4.232), a curvature radius of an inner-side surface of the first lens element is R2 (see Table 1, 1st lens, surface 2, radius curvature, R2 e.g. -4.523), a maximum effective radius of the outer side surface of the first lens element is Y11 (see Table 4, given effective diameter of front surface of first lens is Y11, e.g. 1.19), a maximum effective radius of the inner-side surface of the fourth lens element is Y42 (see Table 4, given effective diameter of rear surface of fourth lens is Y42, e.g. 1.32), and the following conditions are satisfied: 0.80 < T12/(T23+T34) (see Table 1, surface 2,STO, thickness, value T12 e.g. 0.5, surface 5, thickness, T23 value 0.09, surface 7, thickness, value T34 e.g. 0.03, calculated value e.g. 4.16); (R1+R2)/(R1-R2) < 0.70 (see Table 1, 1st lens, surface 1, radius curvature, R1 e.g. -4.232, surface 2, radius curvature, R2 e.g. -4.523, calculated value e.g. -30.08); and 1.0 < Y42/Y11 <2.0 (see Table 4, given effective diameter of rear surface of fourth lens is Y42, value e.g. 1.32, given effective diameter of front surface of first lens is Y11, value e.g. 1.19, calculated value e.g. 1.10), as cited in claim 16.
Regarding claim 16, the prior art from Choi taken either singly or in combination with any other prior art fails to anticipate or fairly suggest wide-angle photographic lens system including the specific arrangement where “the fourth lens element has an inner-side surface being convex in a paraxial region thereof and having at least one concave critical point in an off-axis region thereof, and the optical lens assembly has a total of four lens elements; CT1/CT2 < 0.75”, in combination with all other claimed limitations of claim 16.
Claims 2-4, 6-15 are allowed due to their dependency on claim 1.
Claims 17-23, 25 are allowed due to their dependency on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872